DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-12 are pending. 
Claims 3 and 4 are currently amended by a preliminary amendment filed on 11/20/2019.
Claims 11 and 12 are newly added by a preliminary amendment filed on 11/20/2019.
Claims 1-12 have been examined.
Claims 1-12 are rejected.
Priority
	Priority to 371 PCT/KR2018/012522 filed on 10/23/2018, which claims priority to Korean patent applications 10-2018-0125449 filed on 10/19/2018 and 10-2017-0143582 filed on 10/31/2017 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings filed on 11/20/2019 are accepted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwak et at al. (US Patent Application Publication 2007/0248698 A1, Published 10/25/2007).
The claims are directed to a composition comprising 0.1 to 50% Salvia miltiorrhiza radix extract and at least one mineral such as magnesium.
Kwak et al. teach isolation of tanshinone derivatives from an extract of Danshen (Salvia miltiorrhiza) with methanol, water, hexane, and dichloromethane (paragraph 0094). A tablet comprising 200g (20%) tanshinone dervatives and magnesium stearate (paragraph 0139). The composition is effective in reducing body weight and decreases triglyceride; the composition can be developed into food and cosmetics (paragraph 0146). The tanishone derivatives when administered where shown to exhibit a significant reduction in visceral fat distribution (paragraph 0128 and Fig. 15). The composition is administered for the treatment of metabolic diseases including hypertension, hyperlipidemia, and/or obesity (prior art claims 1 and 28). For the foregoing reasons the claims are anticipated by the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et at al. (US Patent Application Publication 2007/0248698 A1, Published 10/25/2007) in view of Tanaka et al. (US Patent 7846905 B2, Published 12/07/2010).
Salvia miltiorrhiza radix extract and at least one mineral such as magnesium. The claims are further directed to the mineral is a salt of an amino acid.
Kwak et al. teach isolation of tanshinone derivatives from an extract of Danshen (Salvia miltiorrhiza) with methanol, water, hexane, and dichloromethane (paragraph 0094). A tablet comprising 200g (20%) tanshinone dervatives and magnesium stearate (paragraph 0139). The composition is effective in reducing body weight and decreases triglyceride; the composition can be developed into food and cosmetics (paragraph 0146). The tanishone derivatives when administered where shown to exhibit a significant reduction in visceral fat distribution (paragraph 0128 and Fig. 15). The composition is administered for the treatment of metabolic diseases including hypertension, hyperlipidemia, and/or obesity (prior art claims 1 and 28).
Kwak et al. lacks a teaching wherein he mineral is a salt of an amino acid.
Tanaka et al. teach “As the agent for inhibiting visceral fat accumulation of the present invention, the compound of the present invention or a composition containing the same such as extract etc. per se, or those combined with a pharmaceutically acceptable carrier can be orally or parenterally administered to a mammal including human. In the agent of the present invention, the compound of the present invention may be a pharmaceutically acceptable salt. Examples of the pharmaceutically acceptable salt include … the salt may be a salt with a metal such as  sodium, potassium, calcium, magnesium and aluminum or a salt with an amino acid such as lysine” (column 8, lines 17-37).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add an amino acid salt of a mineral to the composition of Kwak et al. and have a reasonable expectation of success. One would have been motivated to do so since Tanaka et al. teach that plant extract compounds for inhibiting visceral fat accumulation, such as the active agents of Kwak 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617